PER CURIAM.
Appellee Basil Saunders executed a stipulation in Mareh 1994, in which he acknowledged that he was the legal and natural father of Kayla Saunders and agreed to pay child support. The trial court approved the stipulation in a final judgment entered on May 4,1994 and retained jurisdiction only for enforcement for modification. In January 1995 appellee filed a notice of hearing styled as a motion for rehearing and requested paternity testing. The trial court ordered the testing, and the Department of Revenue appeals.
As the department correctly asserts, the final judgment based on the stipulation is res judicata on the issue of paternity. Dept. of Revenue ex rel. Freckleton v. Goulbourne, 648 So.2d 856 (Fla. 4th DCA 1995). If appel-lee’s motion was intended to be a request for rehearing, it was not timely and, in any event, did not set forth any legally sufficient basis for setting aside the final judgment.
Reversed.
GLICKSTEIN, KLEIN and PARIENTE, JJ., concur.